PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/570,969
Filing Date: 13 Sep 2019
Appellant(s): Tableau Software, Inc.



__________________
David V. Sanker
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 4, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 1, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

1. The cited portions of the references do not teach “generating a dimension subquery based on logical tables that supply the data fields for the dimensions and the filters” as recited in the claims

To begin, in response to Appellant’s argument “the references do not teach “generating a dimension subquery based on logical tables that supply the data fields for the dimensions and the filters.” The Examiner respectfully disagrees. Hsiao discloses generating a dimension subquery based on logical tables that supply the data fields for the dimensions and the filters (Figure 3A, paragraph[0080], “in FIG. 3A, the displayed metadata attributes include column names (or column labels) of the result set are displayed for selection along multiple axes (X-axis and Y-axis in FIG. 3A). In FIG. 3A, column labels LA, SF, NY, DC, and SALES_DATE are displayed for selection as measures for the Y-axis and as dimensions for the X-axis...etc.”, The reference describes generating a query (i.e., a dimension subquery, as claimed) based on the table fields and filtering (e.g., figure 3A).  The reference describes the column fields as dimensions (e.g., paragraph[0138], “For example, the user may select one or more of columns (e.g., select the columns to be used as dimensions…etc.”)) to supply the query (i.e., dimension subquery, as claimed) with filters (e.g., figure 3A). The Examiner interprets the dimension subquery in figure 3A, elements 303 as “SELECT SALES_DATE AS SALES_DATE…etc.”). The dimension subquery is based on tables (i.e., logical tables, as claimed) (e.g., Figure 1, paragraph[0038]).).  As shown below, the Examiner labeled figure 3A to clearly show the elements in the disputed claim limitation. Thus, Hsiao teaches generating a dimension subquery based on logical [AltContent: textbox (Filters)]tables that supply the data fields for the dimensions and the filters.
[AltContent: textbox (Dimensions)][AltContent: arrow][AltContent: textbox (Dimension Subquery)][AltContent: arrow][AltContent: arrow]

    PNG
    media_image2.png
    727
    1133
    media_image2.png
    Greyscale



a. Hsiao’s usage of the words “dimension” and “measure” is inconsistent with the usage in the present application and claims, and therefore the presence of these words in Hsiao does not teach “generating a dimension subquery ...”

Next, in response to Appellant’s argument “Hsiao’s usage of the words “dimension” and “measure” is inconsistent with the usage in the present application and claims, and therefore the presence of these words in Hsiao does not teach “generating a dimension subquery ...” The Examiner respectfully disagrees. The specification does not contain a decisive definition of the terms dimension and measure. Paragraph[0068], as shown below, of the specification states “In some implementations, the list of field names is separated into a group of dimensions and a group of measures (typically numeric quantities.”

    PNG
    media_image3.png
    327
    573
    media_image3.png
    Greyscale


In addition, the independent claims states each of the data fields is identified as either a dimension or a measure. The Examiner interprets data fields as data from a table. Hsiao, paragraph[0081] as shown below, states dimensions and measures are columns from tables. Thus, the dimensions and measures, in Hsiao, are not inconsistent with the claims in the current application. 


    PNG
    media_image4.png
    155
    720
    media_image4.png
    Greyscale


Next, in response to Appellant’s argument “therefore the presence of these words in Hsiao does not teach “generating a dimension subquery ...” The Examiner respectfully disagrees. Hsiao discloses generating a dimension subquery based on logical tables that supply the data fields for the dimensions and the filters (Figure 3A, paragraph[0080], “in FIG. 3A, the displayed metadata attributes include column names (or column labels) of the result set are displayed for selection along multiple axes (X-axis and Y-axis in FIG. 3A). In FIG. 3A, column labels LA, SF, NY, DC, and SALES_DATE are displayed for selection as measures for the Y-axis and as dimensions for the X-axis...etc.”, The reference describes generating a query (i.e., a dimension subquery, as claimed) (e.g., paragraph[0067], “Based upon the user selections in GUI 200, in certain embodiments, a single source query is automatically generated by data analysis system 100 for the selected data source…etc.”) based on the table fields and filtering (e.g., figure 3A).  The reference describes the column fields as dimensions (e.g., paragraph[0138], “For example, the user may select one or more of columns (e.g., select the columns to be used as dimensions…etc.”)) to supply the query (i.e., dimension subquery, as claimed) with filters (e.g., figure 3A). The Examiner interprets the dimension subquery in figure 3A, elements 303 as “SELECT SALES_DATE AS SALES_DATE…etc.”). The dimension subquery is based on tables (i.e., logical tables, as claimed) (e.g., Figure 1, paragraph[0038]).).  As shown below, the Examiner labeled figure 3A to clearly show the elements in the disputed claim limitation. Thus, Hsiao teaches generating a dimension subquery based on logical tables that supply the data fields for the [AltContent: textbox (Filters)][AltContent: textbox (Dimensions)][AltContent: textbox (Dimension Subquery)]dimensions and the filters.
[AltContent: arrow][AltContent: arrow][AltContent: arrow]

    PNG
    media_image2.png
    727
    1133
    media_image2.png
    Greyscale



Next, in response to Appellant’s argument “Furthermore, the claims require “generating a dimension subquery based on logical tables that supply the data fields for the dimensions and the filters,” which is not taught by Hsiao. The Examiner respectfully disagrees. As explained above, Hsiao teaches “based on logical tables” in figure 1 (e.g., elements 102-1, 102-2, 102-3, and 102-4).  

    PNG
    media_image5.png
    641
    928
    media_image5.png
    Greyscale






In addition, paragraph[0038], as shown below, states the data sources are tables within a database. The system supplies the user interface table data for the dimensions and measures (e.g., paragraph[0081], as shown below).  Thus, as explained above, Hsiao discloses generating a dimension subquery based on logical tables that supply the data fields for the dimensions and the filters.

    PNG
    media_image6.png
    223
    699
    media_image6.png
    Greyscale


    PNG
    media_image4.png
    155
    720
    media_image4.png
    Greyscale


2. The cited portion of Hsiao does not teach “generating, for each measure, based on the logical tables that supply the data fields for the respective measure and the filters, an aggregated measure subquery grouped by the dimensions”

Next, in response to Appellant’s argument “At a bare minimum, this claim language requires a subquery that aggregates a measure data field, grouped by some dimension data fields. Even using Hsiao’s non-standard usage of the terms “dimension” and “measure,” Hsiao does not teach this claim feature. The SQL query illustrated in Figure 3A of Hsiao does not even include a GROUP BY clause.” The Examiner respectfully disagrees. Hsiao discloses generating, for each measure, based on the logical tables that supply the data fields for the respective measure and the filters, an aggregated measure subquery grouped by the dimensions (figure 3A, paragraph[0080]-paragraph[0081], “For example, in FIG. 3A, the displayed metadata attributes include column names (or column labels) of the result set are displayed for selection along multiple axes (X-axis and Y-axis in FIG. 3A). In FIG. 3A, column labels LA, SF, NY, DC, and SALES_DATE are displayed for selection as measures for the Y-axis and as dimensions for the X-axis…etc., the reference describes generating a measures query (i.e., subquery) based on the data fields and filter selected by the user. The reference describes the column fields as measures (e.g., paragraph[0138], “For example, the user may select one or more of columns (e.g., select the columns to be used as dimensions or measures…etc.”)…etc.) to supply a query (i.e., measure subquery, as claimed) with filters (e.g., figure 3, element 310). The Examiner interprets the aggregated measure subquery grouped by the dimension in figure 3A, elements 303 as “SELECT SALES_DATE, LA, SF, NY, DC from….UNION ALL.” As pointed out below in Figure 4, the UNION all SQL statement combines (i.e., joining) two or more SELECT statements. The SELECT statements being UNION togethers includes the SALES_DATE dimensions (i.e., years) and measures selected in figure 3A. Appellant’s specification, in paragraph[0072], states tables can be constructed by physical modeling, which can include pivots, joins, and unions.).
In addition, under Appellant’s interpretation, figure 4 displays, as shown below, the complete SQL statement after the user has completed specifying all the criteria (e.g., paragraph[0086]-paragraph[0087]). The Examiner notes the claim limitation does not state that a GROUP BY clause is need to create an aggregated measure subquery. Appellant’s specification, paragraph[0097], states figure 10A does not have any GROUP-BY operations. However, as shown below in Figure 4, element 404, the SQL contains a GROUP BY clause which is reasonably interpreted as an aggregate measure subquery grouped by the dimensions (i.e., SALES_DATE.). Thus, Hsiao teaches generating, for each measure, based on the logical tables that supply the data fields for the respective measure and the filters, an aggregated measure subquery grouped by the dimensions.

    PNG
    media_image7.png
    410
    691
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    247
    699
    media_image8.png
    Greyscale


	 

[AltContent: textbox (GROUP BY clause)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Dimension Subquery)][AltContent: arrow][AltContent: textbox (an aggregate measure subquery grouped by the dimensions.)]
    PNG
    media_image9.png
    696
    395
    media_image9.png
    Greyscale


3. The cited portion of Hsiao does not teach “forming a final query by joining, using the dimensions, the dimension subquery to each of the aggregated measure queries”
 	Next, in response to Appellant’s argument “Because Hsiao does not teach generating a dimension subquery or any aggregated measure subqueries, it follows that Hsiao does not teach Joining, using the dimensions, the dimension subquery to each of the aggregated measures queries” The Examiner respectfully disagrees. First, the Examiner clearly explained, as noted above, Hsiao discloses a dimension subquery and an aggregated measure subquery. In addition, in response to Appellant’s argument “Furthermore, an SQL query that performs a join must include a JOIN clause or a Where clause. The illustrated SQL query in Figure 3A of Hsiao has neither a JOIN clause nor a WHERE clause, so even if it were argued that there is a “dimension subquery” and “aggregated measure subqueries” hiding somewhere in the SQL query, the cited portion of Hsiao does not teach “forming a final query by joining…” as explicitly recited in the claims.” The Examiner respectfully disagrees. Figure 3A doesn’t show the entire SQL string because the user would have to scroll to see all the elements in the SQL string. However, Figure 4, as explained above, displays the entire SQL string as shown below. Most importantly, the limitation does not state a JOIN clause is need to join the queries. Nevertheless, Hsiao discloses a WHERE clause, as shown in figure 4 below, in the generated modified combined query. The examiner interprets the modified combined query as forming a final query by combining (i.e., joining) the dimension subquery, aggregated measure query, and others elements of the query in figure 4 (e.g., paragraph[0088]-paragraph[0089]). Thus, Hsiao teaches a forming a final query by joining, using the dimensions, the dimension subquery to each of the aggregated measure subqueries. 

    PNG
    media_image10.png
    301
    613
    media_image10.png
    Greyscale

[AltContent: arrow][AltContent: textbox (WHERE clause)]
    PNG
    media_image9.png
    696
    395
    media_image9.png
    Greyscale



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152       
July 11, 2022                                                                                                                                                                                                 
Conferees:

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152                                                                                                                                                                                                        

/ZHENGXI LIU/Primary Examiner 
                                                                                                                                                                                                    
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.